DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1, 6, 11 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Holte (US 7185604 B2), in view of Chandler et al. (US 20110256380 A1), hereinafter “Chandler”.
4.	Regarding Claim 1, Holte discloses a cushion (Holte Abstract and FIG. 2 disclose a cushion 10) comprising: 
	a cushioning element including an elastomeric material layer and at least one foam layer coupled to the elastomeric material layer (Col. 4, lines 45-59, Col. 6, lines 9-30; a cushioning element including at least one foam layer 28 coupled to an elastomeric material layer 30 and held in place by a sealed off layer 26 such that relative movement between layers 28 and 30 is prevented as seen in FIG. 3, further layer 30 is described as being the second supporting padding layer made from rubber material which is by definition an elastomeric material); an interior cover enclosing the cushioning element, the interior cover being impermeable to liquid (Col. 6, lines 2-35 discloses a number of layers forming an interior cover 26/36 and defined as being waterproof as such achieving a liquid-impermeable interior cover); and an exterior cover enclosing the interior cover and the cushioning element (Col. 5, lines 37-54 discloses an exterior cover 12/14/36/38 which encloses the interior cover 26/36 and cushioning element 28/30 as seen in FIGS. 2-3), a material of the interior cover being different from a material of the exterior cover (Col. 5, lines 54-62, Col. 6, lines 18-20 discloses a material of the exterior cover 12/14/14/38 in contrast to a material of the interior cover 26/36 as supported by Col. 6, lines 4-10 and lines 14-17, therefore achieving different materials for respective covers).
	Holte is silent regarding the foam layer being specifically fixed to the elastomeric material layer. 
	Chandler discloses a cushion (Chandler Abstract and FIG. 1) comprising an elastomeric material layer and at least one foam layer fixed to the elastomeric material layer are fixed together with adhesive (Abstract, paras. [0004], [0007], [0009], [0032] and [0035]; foam layer 120 fixed to elastomeric material layer 144 via gel adhesive as seen in FIG. 3).
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention Holte as taught by Changer such that the foam layer is fixed to the elastomeric material layer. In doing so, the ability to maintain, secure and prevent any possibility of relative movement between the layers of the cushion is further enhanced as well as utilizing fixing means that enhances the comfort of the intended user (Chandler para. [0032]). 
5.	Regarding Claim 6, see the rejection to Claim 1 above. 
6.	Regarding Claim 11, modified Holte discloses a cushion (Holte Abstract and FIG. 2 disclose a cushion 10) comprising: 
	a cushioning element including an elastomeric material layer and at least one foam layer coupled to the elastomeric material layer (Col. 4, lines 45-59, Col. 6, lines 9-30; a cushioning element including at least one foam layer 28 coupled to an elastomeric material layer 30 and held in place by a sealed off layer 26 such that relative movement between layers 28 and 30 is prevented as seen in FIG. 3, further layer 30 is described as being the second supporting padding layer made from rubber material which is by definition an elastomeric material); 
an interior cover permanently enclosing the cushioning element, the interior cover being impermeable to liquid (Col. 6, lines 2-35 discloses a number of layers forming an interior cover 26/36 and permanently enclosing the cushioning element 28/30 via seam 32, and defined as being waterproof as such achieving a liquid-impermeable interior cover); and 
an exterior cover removably enclosing the interior cover and the cushioning element (Col. 5, lines 37-54 discloses an exterior cover 12/14/36/38 which encloses the interior cover 26/36 and cushioning element 28/30 as seen in FIGS. 2-3 and interior cover 26/36 being removable via closure mechanism 16 of the exterior cover 12/14/36/38).
Holte is silent regarding the foam layer being specifically adhesively fixed to the elastomeric material layer. 
	Chandler discloses a cushion (Chandler Abstract and FIG. 1) comprising an elastomeric material layer and at least one foam layer fixed to the elastomeric material layer are adhesively fixed together (Abstract, paras. [0004], [0007], [0009], [0032] and [0035]; foam layer 120 fixed to elastomeric material layer 144 via gel adhesive as seen in FIG. 3).
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention Holte as taught by Changer such that the foam layer is fixed to the elastomeric material layer. In doing so, the ability to maintain, secure and prevent any possibility of relative movement between the layers of the cushion is further enhanced as well as utilizing fixing means that enhances the comfort of the intended user (Chandler para. [0032]). 
7.	Regarding Claim 15, modified Holte discloses (see Holte) the cushion of claim 11, wherein the interior cover is sized and configured to provide a tight fit such that an interior volume of the interior cover defined by the interior surfaces of the interior cover is substantially equal to a volume of the cushioning element defined by the exterior surfaces of the cushioning element (FIGS. 3 demonstrates the interior cover 26/36 relative to the cushioning element 28/30).

8.	Claims 2, 4-5 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Holte (US 7185604 B2) and Chandler et al. (US 20110256380 A1) as applied to Claims 1 and 11 above, and further in view of Pearce (US 5749111 A).
9.	Regarding Claim 2, modified Holte discloses (see Holte) the cushion of claim 1, wherein the interior cover comprises fabric formed of stretchable fibers (Col. 4, lines 60-67 discloses the interior cover 26/36 comprising of microfiber which by definition is a fabric formed of stretchable fibers)
	Modified Holte is silent specifically regarding the exterior covering comprises of fabric formed of stretchable fibers. 
	Pearce discloses a cushion (Pearce Abstract and FIG. 2) including an exterior cover comprising of a fabric formed of stretchable fibers (Co. 8, lines 42-48 discloses exterior cover 204 formed of fabric having stretchable fibers).
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of modified Holte as taught by Pearce such that the exterior cover comprises of a fabric formed of stretchable fibers. In doing so, the cushioning element is capable of being self-adjusted and thus optimizing the user experience by providing additional comfort.  
10.	Regarding Claim 4, modified Holte disclose the cushion of claim 2. 
Modified Holte is silent regarding the fabric of the exterior cover further comprises non-stretchable fibers. 
Pearce discloses a cushion (Pearce Abstract and FIG. 2) including the fabric of the exterior cover further comprises non-stretchable fibers (Col. 8, lines 42-48 discloses the exterior cover constructed from cotton fabric that comprises non-stretchable fibers).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the cushion of modified Holte as taught by Pearce such that the cushion exterior cover further comprises non-stretchable fibers. Such addition would enhance the cushion by preventing the cushion from expanding beyond its original form.
11.	Regarding Claim 5, modified Holte discloses the cushion of claim 1. 
	Modified Holte is silent regarding intersecting bucking walls. 
	Pearce discloses a cushion (Pearce Abstract and FIG. 2) including a plurality of intersecting buckling walls defining hollow columns therebetween (see Pearce col. 10, line 54 through col. 11, line 36  and FIGS. 10 and 11).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the cushion of modified Holte as taught by Pearce such that the elastomeric material layer comprises of a plurality of intersecting buckling walls defining hollow columns therebetween. In doing so, additional comfort is provided to the user.  
12.	Regarding Claim 17, modified Holte discloses the cushion of claim 11.
	Modified Holte is silent regarding intersecting bucking walls. 
	Pearce discloses a cushion (Pearce Abstract and FIG. 2) including a plurality of intersecting buckling walls defining hollow columns therebetween (see Pearce col. 10, line 54 through col. 11, line 36  and FIGS. 10 and 11).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the cushion of modified Holte as taught by Pearce such that the elastomeric material layer comprises of a plurality of intersecting buckling walls defining hollow columns therebetween. In doing so, additional comfort is provided to the user.  
13.	Regarding Claim 18, modified Holte discloses (see Holte) the cushion of claim 11, wherein each of the interior cover comprises of a stretchable material (Col. 4, lines 60-67 disclose the interior cover 26/36 comprising of microfiber which by definition is stretchable).
	Holte is silent regarding the exterior cover comprises of stretchable material. 
	Pearce discloses a cushion (Pearce Abstract and FIG. 2) including an exterior cover comprising of stretchable material (Co. 8, lines 42-48 discloses exterior cover 204 formed of fabric having stretchable material).
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of modified Holte as taught by Pearce such that the exterior cover comprises of stretchable material. In doing so, the cushioning element is capable of being self-adjusted and thus optimizing the user experience by providing additional comfort.  

14.	Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Holte (US 7185604 B2), Chandler et al. (US 20110256380 A1) and Pearce (US 5749111 A) as applied to Claim 2 above, and further in view of Jensen et al. (US 20150187233 A1), hereinafter “Jensen”. 
15.	Regarding Claim 3, modified Holte discloses the cushion of claim 2.
	Modified Holte is silent regarding the interior cover is substantially free of non-stretchable fibers. 
	Jensen discloses a mattress (Milnes Abstract and FIG. 6) including a cover being substantially free of non-stretchable fibers (para. [0046] discloses cover 140 comprising of cotton which is by definition substantially free of non-stretchable fibers). 
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of modified Holte as taught by Jensen such that interior cover is substantially free of non-stretchable fibers. In doing so, the cushion can be prevented from expanding beyond its original form. 

16.	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Holte (US 7185604 B2) and Chandler et al. (US 20110256380 A1) as applied to Claim 1 above, and further in view of Murphy et al. (US 20180279795 A1), hereinafter “Murphy”.
17.	Regarding Claim 7, modified Holte disclose the cushion of claim 1.
	Modified Holte is silent regarding the cushioning element has the shape of a rectangular prism. 
	Murphy discloses a cushion (Murphy Abstract and FIG. 11) including the cushioning element has the shape of a rectangular prism (cushioning element 1110 has the shape of a rectangular prism as seen in FIG. 11), and the cover comprises a single, continuous layer of material extending over five sides of the cushioning element with a seam extending only along a sixth side of the cushioning element, the sixth side comprising a lateral side of the cushioning element (paras. [0106] and [0108]).
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of modified Holte as taught by Murphy such that the cushioning element has the shape of a rectangular prism, and the cover comprises a single, continuous layer of material extending over five sides of the cushioning element with a seam extending only along a sixth side of the cushioning element, the sixth side comprising a lateral side of the cushioning element. Such addition would improve the time of manufacturing the product due to limited amount of construction needed as well all an enhanced cover fitted over the cushioning element.

18.	Claims 8-9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Holte (US 7185604 B2) and Chandler et al. (US 20110256380 A1) as applied to Claims 1 and 11 above, and further in view of Alsbury et al. (US 3742531 A), hereinafter “Alsbury”.
19.	Regarding Claim 8, modified Holte discloses (see Holte) the cushion of claim 1, further comprising a liquid-impermeable coating on surfaces of the interior cover (Col. 4, lines 60-67 discloses at least one liquid-impermeable coating of interior cover 26/36).
	Modified Holte is silent regarding liquid-impermeable coating on all interior surfaces of the interior cover. 
	Alsbury et al. discloses a water bed (Alsbury Abstract and FIG. 1), including liquid-impermeable coating on all interior surfaces of a cover (Col. 2, lines 1-3 discloses a liquid-impermeable coating on all interior surfaces of cover 30). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of modified Holte as taught by Alsbury such that a liquid-impermeable coating on all interior surfaces of the interior cover. Such addition would enhance the invention by providing means for preventing the interior cushioning element from becoming saturated due to spilled liquids on the cushion. As such, the maintenance and sanitation of the cushion is optimized. 
20.	Regarding Claim 9, modified Holte discloses the cushion of claim 8.
	Modified Holte is silent regarding the liquid-impermeable coating specifically comprises thermoplastic polyurethane.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the cushion of modified Holte since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious choice (In re Leshin, 125 USPQ 416). Such addition would enhance the cushion by improving its resistance to oil, grease, abrasion as well as impermeability.
21.	Regarding Claim 19, modified Holte discloses the cushion of claim 11. 
	Modified Holte is silent regarding liquid-impermeable coating on interior surfaces of the exterior cover.
	Alsbury et al. discloses a water bed (Alsbury Abstract and FIG. 1), including a liquid-impermeable coating on interior surfaces of the exterior cover (Col. 2, lines 1-3 discloses a liquid-impermeable coating on all interior surfaces of exterior cover 30).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of modified Holte as taught by Alsbury such that a liquid-impermeable coating on interior surfaces of the exterior cover. Such addition would enhance the invention by providing means for preventing the interior cushioning element from becoming saturated due to spilled liquids on the cushion. As such, the maintenance and sanitation of the cushion is optimized. 

22.	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Holte (US 7185604 B2) and Chandler et al. (US 20110256380 A1) as applied to Claim 6 above, and further in view of DeGregorio (US 320120260421 A1).
23.	Regarding Claim 10, modified Holte discloses the cushion of claim 1.
	Modified Holte is silent regarding protrusions.
DeGregorio discloses a cover for yoga equipment (DeGregorio Abstract and FIG. 2), including a plurality of protrusions comprising a non-slip material on an exterior surface of the bottom layer (see para. [0021] discloses a bottom layer comprising of protrusions that are of non-slip material).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the cushion of modified Holte as taught by DeGregorio such that the cushion further comprises of a plurality of protrusions comprising a non-slip material on an exterior surface of the bottom layer. Such addition would prohibit the cushion from moving and thus providing the appropriate amount of friction such that cushion remains at the same location throughout its usage.  

24.	Claim 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Holte (US 7185604 B2) and Chandler et al. (US 20110256380 A1) as applied to Claim 11 above, and further in view of Rensink (US 20130111672 A1).
25.	Regarding Claim 12, modified Holte discloses the cushion of claim 11.
	Modified Holte is silent regarding the foam comprising of first and second foam layers. 
	Rensink discloses a cushion (Rensink Abstract and FIG. 6), including at least one foam layer of the cushioning element comprises a first foam layer and a second foam layer (paras. [0022], [0024], [0027 and [0029] disclose foam layer 22 comprising of first foam layer 18 and second foam layer 12 as seen in FIGS. 3 and 5).
	It would have been obvious to one of ordinary skill in the before the effective filling date of the claimed invention to modify the invention of modified Holte as taught by Rensink such that the at least one foam layer of the cushioning element comprises a first foam layer and a second foam layer. In doing so, the support and comfort of the cushion is optimized. 
26.	Regarding Claim 13, modified Holte discloses (see Rensink) the cushion of claim 12, wherein the first foam layer is less dense than the second foam layer (paras. [0022] and [0024] discloses first foam layer 18 is less dense than the second foam layer 12).
27. 	Regarding Claim 14, modified Holte discloses the cushion of claim 13, wherein the first foam layer (Rensink first foam layer 18) is provided between and fixed to the elastomeric material layer (Holte elastomeric material layer 30) and the second foam layer (Rensink second foam layer 12).
	Modified Holte is silent regarding the specific arrangement of the layers.
	While modified Holte does not specifically disclose the arrangement of the foam layers, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to arrange the foam layers in this particular order, since it has been held that choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success. KSR International Co v. Teleflex Inc., 127 S. Ct. 1727, 1739, 1740, 82 USPQ2d 1385, 1395, 1396 (2007).

28.	Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Holte (US 7185604 B2) and Chandler et al. (US 20110256380 A1) as applied to Claim 11 above, and further in view of Tabor et al. (US 20160324328 A1), hereinafter “Tabor”.
29.	Regarding Claim 16, modified Holte discloses the cushion of claim 11.
Modified Holte is silent regarding the interior cover is unbounded from the cushioning element. 
	Tabor disclose a cushion (Abstract and FIG. 1), including the interior cover is unbounded from the cushion element (paras. [0026]-[0027] and FIGS. 2-3 disclose a removal of cushion elements inside the interior cover 210/240 as such the interior cover 210/240 must be unbounded from the cushion element).
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of modified Holte as taught by Pearce such that the interior cover is unbounded from the cushioning element. In doing so, the interior cover as well as the cushion element are capable of being individually washed and/or replaced as deemed necessary by the user. 
30.	Claims 20 is rejected under 35 U.S.C. 103 as being unpatentable over Holte (US 7185604 B2), in view of Chandler et al. (US 20110256380 A1), in view of Pearce (US 5749111 A), in view of Alsbury et al. (US 3742531 A).
31.	Regarding Claim 20, Holte discloses a cushion (Holte Abstract and FIG. 2 disclose a cushion 10) comprising:
	a cushioning element including an elastomeric material layer and at least one foam layer coupled to the elastomeric material layer (Col. 4, lines 45-59, Col. 6, lines 9-30; a cushioning element including at least one foam layer 28 coupled to an elastomeric material layer 30 and held in place by a sealed off layer 26 such that relative movement between layers 28 and 30 is prevented as seen in FIG. 3, further layer 30 is described as being the second supporting padding layer made from rubber material which is by definition an elastomeric material);
at least one cover enclosing the cushioning element (Col. 6, lines 2-35 discloses a number of layers forming an interior cover 26/36 and defined as being waterproof as such achieving a liquid-impermeable interior cover, wherein the cover encloses the cushioning element 28/30) ; and 
the at least one cover comprising of liquid impermeable coating (Col. 4, lines 60-67 discloses cover 26/36 comprising of liquid impermeable coating); 
Holte is silent regarding the foam layer being specifically adhesively fixed to the elastomeric material layer, a plurality of intersecting buckling walls defining hollow column therebetween; and at least one liquid impermeable coating specifically provided on interior surfaces of the at least one cover.
Chandler discloses a cushion (Chandler Abstract and FIG. 1) comprising an elastomeric material layer and at least one foam layer fixed to the elastomeric material layer are adhesively fixed together (Abstract, paras. [0004], [0007], [0009], [0032] and [0035]; foam layer 120 fixed to elastomeric material layer 144 via gel adhesive as seen in FIG. 3).
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention Holte as taught by Changer such that the foam layer is fixed to the elastomeric material layer. In doing so, the ability to maintain, secure and prevent any possibility of relative movement between the layers of the cushion is further enhanced as well as utilizing fixing means that enhances the comfort of the intended user (Chandler para. [0032]). 
Modified Holte is silent regarding a plurality of intersecting buckling walls defining hollow column therebetween; and at least one liquid impermeable coating specifically provided on interior surfaces of the at least one cover.
Pearce discloses a cushion (Pearce Abstract and FIG. 2) comprising: wherein an elastomeric material layer (Abstract) comprising a plurality of intersecting buckling walls defining hollow columns therebetween (Col. 8, line 42 through col. 9, line 32 wherein the elastomeric material layer of cover 204 comprises plurality of intersecting buckling walls defining hollow columns therebetween). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the cushion of modified Holte as taught by Pearce such that the cushion comprises of a plurality of intersecting buckling walls defining hollow columns therebetween. Such addition would enhance the cushion due to added comfort and support for the intended user. 
Modified Holte is silent regarding liquid-impermeable coating on interior surfaces of the at least cover
	Alsbury et al. discloses a water bed (Alsbury Abstract and FIG. 1), including a liquid-impermeable coating on interior surfaces of the at least cover (Col. 2, lines 1-3 discloses a liquid-impermeable coating on all interior surfaces of exterior cover 30).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of modified Holte as taught by Alsbury such that at least one liquid-impermeable coating provided on interior surfaces of the at least one cover. Such addition would enhance the invention by providing means for preventing the interior cushioning element from becoming saturated due to spilled liquids on the cushion. As such, the maintenance and sanitation of the cushion is optimized. 

Response to Arguments
Applicant's arguments filed on 06/30/2022 have been fully considered but they are not persuasive. 
	With regard to arguments pertains to claims 1, 11 and 20, the applicant asserts that “There are several requirements for establishing a prima facie case of obviousness against the claims of a patent application. All of the limitations of the claim must be taught or suggested by the prior art. In re Royka, 490 F.2d 981, 985 (CCPA 1974); see also MPEP § 2143.03. When the art teaches or suggests each and every claim element, a claim "is not proved obvious merely by demonstrating that each of its elements was, independently, known in the prior art." KSR Int'l Co. v. Teleflex Inc., 82 USPQ2d 1385, 1396 (2007). The Office must also establish that one of ordinary skill in the art would have had some motivation to modify or combine reference teachings and then been able to predict that the purported modification or combination of reference teachings would have been successful. In re Merck & Co., Inc., 800 F.2d 1091, 1097 (Fed. Cir. 1986). A mere conclusory statement that one of ordinary skill in the art would have been motivated to modify or combine reference teachings simply will not suffice. KSR at 1396. To meet its burden, the Office must provide "some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness." Id., quoting In re Kahn, 441 F.3d 977, 988 (Fed. Cir. 2006). The articulated reasoning must be found in the prior art or common knowledge to those of ordinary skill in the art, or be derived from the nature of the problem itself; it cannot be based upon the Applicant's disclosure or the Examiner's own hindsight analysis. DyStar Textilfarben GmbH & Co. Deutschland KG v. C. H. Patrick Co., 464 F.3d 1356, 1367 (Fed. Cir. 2006).”. The examiner disagrees with such assertions for the following reasons:
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Chandler clearly provides sufficient motivation for both fixing as well as the method utilized in fixing the elastomeric material layer and the foam layer as disclosed by Holte and as cited above. For instance, Chandler discloses foam layer 120 fixed to elastomeric material layer 144, where the fixing is achieved by gel adhesive as disclosed in para. [0035] and seen in FIG. 3. Chandler’s layer 120 which is disclosed and defined as a layer of viscoelastic foam as and layer 144 which is being disclosed and defined as being as a layer of viscoelastic foam in para. [0035]. Viscoelastic material having a material property that exhibits both viscous and elastic characteristics. And, elastomeric materials considered as any material exhibiting elastic or rubber-like properties which also includes viscoelastic material as outlined above. As such layers 120 and 144 both achieve the limitation elastomeric material layer as well as being a foam layer.  Further, Chandler discloses motivation in fixing and using such means of fixing in paras. [0004], [0007], [0009], [0035] and particularly in para. [0032]. Chandler therefore provides sufficient evidentiary support for modifying the cushion as disclosed by Holte such that the pertaining layers are in fact fixed together, where such fixing can provide fixing of layers that is not reliant on other features for providing fixing between layers, thus providing direct fixing between the layers. Where such specific fixing optimizes the coupling of the layers of Holte, and further strengthens and enhances the position of each layer with respect to one another and further contributing to a decrease in any possible shifting between the layers that may adversely affect the function of the cushion. Where such fixing and mode of fixing provides for additional comfort to the user of the cushion.
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). The applicant’s assertion that the office has not demonstrated that the layers of Holte would be in fact fixed together using the teaching of Chandler is not persuasive. It is respectfully stated that if the applicant considers the layers not being capable of being fixed together, is it not reasonable assume that the very layers that the applicant is claiming as being capable of being fixed together are in fact incapable of being fixed together? The applicant has not disclosed any scientific facts or evidence in demonstrating that the very layers claimed as being fixed together can in fact be fixed together using the disclosed and claimed adhesive. As such, if the applicant assumes that such layers can be successfully adhered and fixed to one another, as it is currently disclosed in the disclosure, then the prior art (i.e. chandler) which discloses the very exact layers and the layer being fixed together is sufficient for addressing the pertaining claimed limitations. 
	Lastly, to further help establish a clear record in layperson’s terms, at least the scope of claims 1, 11, and 20, encompass, generally a known type of two layer laminated foam type pillow, mattress, pad, and/or pet bed, then ‘covers’ (encases) the bed, with a known cover or dual cover system having a soft outer surface layer / cover (i.e. velvet, fabric) cover and has a liquid impermeable layer / cover. Anyone of any skill would find this to be at least blatantly obvious. Which, the examiner contends is clearly established as set forth above.  Furthermore, general statements of common sense, mattress encasements for bed bugs, storage, and younger children with impermeable materials are also known and to add a softer fabric mattress pad on top is common practice. Furthermore, any one that sweats, may commonly use multiple coverings or pillow casings or mattress covers/protectors. 
Relevant Prior Art
For additional purposes of a clear record, special attention should be given by Applicant to the following:
Murphy US20160192617 – dual cover pet bed system with inner waterproof cover and outer fabric cover
Gaskill et al. 20190098860 – dual cover pet bed system with inner waterproof cover and outer fabric cover
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

     Any inquiry concerning this or any earlier communication from the examiner should be directed to Examiner Arfan Sinaki, whose telephone number is 571-272-7185.  The examiner can normally be reached Monday-Friday from 8:00 am to 6:00 pm.
     If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Joshua J. Michener can be reached at 571-272-1467. The fax number for the organization to which this application or proceeding is assigned is 571-273-8300.
     Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/A.Y.S./
Examiner, Art Unit 3642

	
/JOSHUA J MICHENER/               Supervisory Patent Examiner, Art Unit 3642